Item 77C Dreyfus BASIC Municipal Money Market Fund, Inc. PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS NOVEMBER 16, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus BASIC Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 296,756,234.865 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 115,411,670.465, which is 38.891% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 67,621,210.545 22.787% 58.591% Against 45,717,697.230 15.406% 39.613% Abstain 2,072,762.690 .698% 1.796% TOTAL 115,411,670.465 38.891% 100.000% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 66,913,861.945 22.548% 57.978% Against 46,154,743.160 15.554% 39.992% Abstain 2,343,065.360 .789% 2.030% TOTAL 115,411,670.465 38.891% 100.000% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 65,576,485.435 22.098% 56.820% Against 46,374,754,020 15.627% 40.182% Abstain 3,460,431.010 1.166% 2.998% TOTAL 115,411,670.465 38.891% 100.00% Because the requisite number of votes had not been received as of November 16, 2009, the Meeting was adjourned until December 28, 2009. Item 77C Dreyfus BASIC Municipal Money Market Fund, Inc. PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS DECEMBER 28, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus BASIC Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 296,756,234.865 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 178,621,418.635, which is 60.191% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 83,452,821.823 28.122% 46.721% Against 91,856,251.182 30.953% 51.425% Abstain 3,312,345.630 1.116% 1.854% TOTAL 178,621,418.635 60.191% 100.000% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 84,666,750.983 28.531% 47.400% Against 90,338,181.712 30.442% 50.575% Abstain 3,616,485.940 1.218% 2.025% TOTAL 178,621,418.635 60.191% 100.000% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 83,203,076.173 28.038% 46.581% Against 90,979,094.512 30.657% 50.934% Abstain 4,439,247.950 1.496% 2.485% TOTAL 178,621,418.63560.191% 100.00% Because the requisite number of votes had not been received as of December 28, 2009, the Meeting was adjourned until January 4, 2010. Item 77C Dreyfus BASIC Municipal Money Market Fund, Inc. PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS JANUARY 4, 2010 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus BASIC Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 296,756,234.865 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 187,567,979.875, which is 63.206% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The matters were duly approved and the voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 92,037,502.923 31.015% 49.069% Against 92,218,131.322 31.075% 49.165% Abstain 3,312,345.630 1.116% 1.766% TOTAL 187,567,979.875 63.206% 100.000% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 93,251,432.083 31.424% 49.716% Against 90,700,061.852 30.563% 48.356% Abstain 3,616,485.940 1.219% 1.928% TOTAL 187,567,979.875 63.206% 100.000% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 91,646,483.153 30.883% 48.860% Against 91,482,248.772 30.827% 48.773% Abstain 4,439,247.950 1.496% 2.367% TOTAL 187,567,979.875 63.206% 100.00% Item 77C Dreyfus BASIC New Jersey Municipal Money Market Fund PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS NOVEMBER 16, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus BASIC New Jersey Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 110,010,993.170 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 46,683,979.190, which is 42.436% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies regarding lending. The voting results were as follows: 1. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 38,180,711.440 34.706 81.785% Against 7,437,537.880 6.761% 15.932% Abstain 1,065,729.870 .969% 2.283% TOTAL 46,683,979.190 42.436% 100.00% Because the requisite number of votes had not been received as of November 16, 2009, the Meeting was adjourned until December 28, 2009. Item 77C Dreyfus BASIC New Jersey Municipal Money Market Fund PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS DECEMBER 28, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus BASIC New Jersey Municipal Money Market Fund, Inc. (the Fund) was held on December 28, 2009. Out of a total of 110,010,993.170 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 74,823,858.000, which is 68.015% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies regarding lending. The matter was duly approved by the holders of the Funds outstanding Shares as follows: 1. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 50,433,389.450 45.844% 67.403% Against 9,647,044.630 8.769% 12.893% Abstain 14,743,423.920 13.402% 19.704% TOTAL 74,823,858.000 68.015% 100.00%
